DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2022 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 05/17/2022.
Claims are 4, 5, 7, 8, 10 and 11 pending.
Claims 1-3, 6 and 9 are cancelled.
Claim 11 has been added new.

Response to Arguments
Applicant’s arguments filed on 05/17/2022 with respect to claims 4-10 have been persuasive. However, upon further consideration, they are not applicable to the references used in this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (R1-1805110 Further comments on PT-RS, of record, hereinafter ‘NOKIA’) in view of 3GPP  (3GPP TS 38.214 V15.1.0, of IDS, hereinafter ‘TS38214’).
Regarding claim 4, NOKIA teaches a terminal (Page 3 Section 3: UE) comprising:
a processor (Page 3 Section 3: UE) that, if retransmission of an uplink shared channel is performed, determines a time density of a phase tracking reference signal (PTRS) based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 (a certain value) for MCS table 1 and V = 27 for MCS table 2 (a certain value), respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V); and
a transmitter (Page 3 Section 3: UE) that transmits the PTRS (Page 4 of 9, Section 6.2.3	UE PT-RS transmission procedure, the section indicating UE transmitter transmits PTRS referring to Section 6.2.3 of (3GPP) TS38.214),
wherein the time density of the PTRS is determined according to an MCS indicated in a higher layer (Page 4 of 9, text proposal Section 6.2.3 of TS38.214, Section 6.2.3.1 Para 1: When transform precoding is not enabled and if a UE is configured with the higher layer parameter UL-PTRS-present set to 'ON', 
- if the additional higher layer parameters UL-PTRS-time-density and UL-PTRS-frequency-density are configured, and the PUSCH is scheduled by DCI format 0_1, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2).
NOKIA does not expressly disclose wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (although NOKIA refers to Table 6.2.3.1-1 and Table 6.2.3.1-2 in TS38.214, Section 6.2.3.1).
In an analogous art, TS38214 teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Pages 73-74, Section 6.2.3.1: 
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS
Scheduled MCS
Time density(
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1



The higher layer parameter PTRS-UplinkConfig provides the parameters ptrs-MCSi, i=1,2,3 (threshold values) and with values in 0-29 when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-MCS4 is not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28 when MCS Table 5.1.3.1-2 is configured.
If the higher layer parameter PTRS-UplinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1, then the time density LPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-1 is disabled.
Please see also Pages 14-15 IMCS values in Table 5.1.3.1-1 and Table 5.1.3.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of TS38214 to PTRS determination method of NOKIA in order to take the advantage of a method for optimizing PTRS density for uplink channel estimation saving resources for uplink user data.

Regarding claim 5, NOKIA, in view of TS38214, teaches the terminal according to claim 4, wherein if the MCS index is larger than the certain value, the processor determines the time density of the PTRS based on the MCS index, notified in an initial transmission, that is smaller than or equal to the certain value (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).

Regarding claim 7, the claim features being mutatis mutandis of claim 4, is rejected for the same reason as set forth for claim 4.

Regarding claim 8, NOKIA teaches a base station (Page 3 Section 3: gNB) comprising:
a processor (Page 3 Section 3: gNB) that controls retransmission of an uplink shared channel (Page 3 Section 3 Par 3: when PDSCH/PUSCH scheduled by DCI format 0_0/1_0 or RAR. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled (by gNB) to transmit PUSCH for retransmission (gNB controls retransmission)); and
a receiver (Page 3 Section 3: gNB) that, if the retransmission of the uplink shared channel is performed, receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V),
wherein the time density of the PTRS is determined according to an MCS indicated in a higher layer (Page 4 of 9, text proposal Section 6.2.3 of TS38.214, Section 6.2.3.1 Para 1: When transform precoding is not enabled and if a UE is configured with the higher layer parameter UL-PTRS-present set to 'ON', 
- if the additional higher layer parameters UL-PTRS-time-density and UL-PTRS-frequency-density are configured, and the PUSCH is scheduled by DCI format 0_1, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2).
NOKIA does not expressly disclose wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (although NOKIA refers to Table 6.2.3.1-1 and Table 6.2.3.1-2 in TS38.214, Section 6.2.3.1).
In an analogous art, TS38214 teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Pages 73-74, Section 6.2.3.1: 
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS
Scheduled MCS
Time density(
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1



The higher layer parameter PTRS-UplinkConfig provides the parameters ptrs-MCSi, i=1,2,3 (threshold values) and with values in 0-29 when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-MCS4 is not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28 when MCS Table 5.1.3.1-2 is configured.
If the higher layer parameter PTRS-UplinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1, then the time density LPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-1 is disabled.
Please see also Pages 14-15 IMCS values in Table 5.1.3.1-1 and Table 5.1.3.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of TS38214 to PTRS determination method of NOKIA in order to take the advantage of a method for optimizing PTRS density for uplink channel estimation saving resources for uplink user data.

Regarding claim 9, NOKIA, in view of TS38214, teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Page 4 of 9, Starting text proposal Section 6.2.3 of TS38.214, Section 6.2.3.1 Para 1: UE is configured with the higher layer parameter UL-PTRS-present set to 'ON', - if the additional higher layer parameters UL-PTRS-time-density and UL-PTRS-frequency-density are configured, and the PUSCH is scheduled by DCI format 0_1, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2).

Regarding claim 10, NOKIA teaches a SYSTEM a terminal and a base station (Page 3 Section 3: UE and gNB) wherein the terminal comprises:
a processor (Page 3 Section 3: UE) of the terminal that, if retransmission of an uplink shared channel is performed, determines a time density of a phase tracking reference signal (PTRS) based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V); and
a transmitter (Page 3 Section 3: UE) that transmits the PTRS (Page 4 of 9, Section 6.2.3	UE PT-RS transmission procedure, the section indicating UE transmitter transmits PTRS referring to Section 6.2.3 of (3GPP) TS38.214),
wherein the time density of the PTRS is determined according to an MCS indicated in a higher layer (Page 4 of 9, text proposal Section 6.2.3 of TS38.214, Section 6.2.3.1 Para 1: When transform precoding is not enabled and if a UE is configured with the higher layer parameter UL-PTRS-present set to 'ON', 
- if the additional higher layer parameters UL-PTRS-time-density and UL-PTRS-frequency-density are configured, and the PUSCH is scheduled by DCI format 0_1, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2).
the base station (Page 3 Section 3: gNB) comprising:
a processor (Page 3 Section 3: gNB) of the base station that controls retransmission of an uplink shared channel (Page 3 Section 3 Par 3: when PDSCH/PUSCH scheduled by DCI format 0_0/1_0 or RAR. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled (by gNB) to transmit PUSCH for retransmission (gNB controls retransmission)); and
a receiver (Page 3 Section 3: gNB) that, if the retransmission of the uplink shared channel is performed, receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).
NOKIA does not expressly disclose wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (although NOKIA refers to Table 6.2.3.1-1 and Table 6.2.3.1-2 in TS38.214, Section 6.2.3.1).
In an analogous art, TS38214 teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Pages 73-74, Section 6.2.3.1: 
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS
Scheduled MCS
Time density(
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1



The higher layer parameter PTRS-UplinkConfig provides the parameters ptrs-MCSi, i=1,2,3 (threshold values) and with values in 0-29 when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-MCS4 is not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28 when MCS Table 5.1.3.1-2 is configured.
If the higher layer parameter PTRS-UplinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1, then the time density LPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-1 is disabled.
Please see also Pages 14-15 IMCS values in Table 5.1.3.1-1 and Table 5.1.3.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of TS38214 to PTRS determination method of NOKIA in order to take the advantage of a method for optimizing PTRS density for uplink channel estimation saving resources for uplink user data.

Regarding claim 11, NOKIA, in view of TS38214, teaches the terminal according to claim 4, wherein the processer determines that retransmission is performed based on a field indicated in downlink control information (Page 4 of 9, Starting text proposal Section 6.2.3 of TS38.214, Section 6.2.3.1: the PUSCH is scheduled by DCI format 0_1, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2 (referring to Section 6.2.3 of TS38.214) (Uplink transmission is based on a field in DCI). (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V (determines that retransmission is performed based on a field indicated in downlink control information)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
LI et al. (US 20200052861 A1) describing CSI REFERENCE RESOURCE DEFINITION FOR CSI REPORT IN NR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Primary Examiner, Art Unit 2413